The original opinion in this case is published in 86 U. 266;38 P.2d 748. A majority of the court believe the motion for a rehearing should be denied. The decision rests upon and reaffirms the rule first announced in Utah Consol. Min. Co. v. Ind.Comm., 57 Utah 279, 194 P. 657, 16 A.L.R. 458, making applicable to compensation cases the statutory one-year limitation with respect to commencement of actions or special proceedings of a civil nature. Comp. Laws Utah 1917, § 6468, par. 1, now R.S. Utah 1933, 104-2-26, par. 1. This decision has been followed and reaffirmed in Aetna Life Insur. Co. v. Ind. Comm., 66 Utah 235,241 P. 223, and Maryland Cas. Co. v. Ind. Comm., 74 Utah 170,278 P. 60. Many reasons exist why there should be a limitation of time within which proceedings for compensation under the Industrial Act may be commenced, and particularly where it is claimed *Page 274 
a present disability was attributable to previous accidental injury. Any limitation of time which may be fixed is likely to cause injustice in an individual case. In matters of this nature, substantial justice is better promoted by adhering to a definite rule, deliberately made and reaffirmed after ample consideration, than by attempting to change such rule because it may now be thought the reasons assigned for its adoption were not the best.
It is certainly within the prerogative of the Legislature to establish a different rule if the one announced by this court is believed to be unjust or inadequate. Eight regular legislative sessions have been held in the fifteen years since the decision in the Utah Consol. Mining Co. Case was announced, but no change has been made. If the rule is changed or modified, it should be by legislative enactment and not by the overruling of the decisions which have become part of the settled law on the subject.
The motion for rehearing is denied.
ELIAS HANSEN, C.J., and EPHRAIM HANSON and MOFFAT, JJ., concur.